Citation Nr: 0725242	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder due to an in-service personal assault.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1979 to March 1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2005, the veteran appeared at a hearing before a 
Decision Review Officer.  In May 2006, she appeared at a 
hearing before the undersigned.  

In September 2006, the Board remanded the appeal for further 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998). 


FINDING OF FACT

The in-service personal or sexual assault has not been 
corroborated by service records or credible supporting 
evidence from other sources to support the diagnosis of post-
traumatic stress disorder due to an in-service stressor. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2001, April 2002, September 2004, 
April 2006, and October 2006.  The veteran was notified of 
the evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The notice included the provisions of 38 C.F.R. § 
3.304(f)(3), pertaining to an in-service personal assault and 
that evidence from sources other than the service records may 
constitute credible supporting evidence of her account of the 
stressor incident, such as records from civilian authorities, 
a rape crisis center, a counseling facility, health clinic, 
pregnancy tests, or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy; and evidence of behavior changes, 
including a request for change in duty assignment, changes in 
work performance, substance abuse, episodes of depression, 
panic attacks, or anxiety, or unexplained economic or social 
behavior changes.  

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorizes VA to obtain private medical records on her 
behalf.  She was asked to submit any evidence that would 
include that in her possession.  The notice included the 
degree of disability assignable and the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of service connection).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing defect however was cured without 
prejudice to the veteran because she had a meaningful 
opportunity to participate effectively in the processing of 
the claim as she had the opportunity to submit additional 
argument and evidence and to address the claim at a hearing 
and the claim was readjudicated after the content-complying 
VCAA notice as evidenced by the supplemental statement of the 
case in January 2007.  As the timing error did not affect the 
essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A (West 2002), VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  The RO has 
obtained the service medical and personnel records as well as 
VA records and a VA medical opinion and has afforded the 
veteran a VA examination.  As the veteran has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).



If a claim of post-traumatic stress disorder is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  
38 C.F.R. § 3.304(f)(3).

Factual Background 

The service personnel records show that the veteran was 
assigned to Fort Jackson for basic training from November 
1979 to January 1980 and was assigned to Fort Gordon from 
January 1980 until her separation from service in March 1980.  
In February and March 1980, the veteran was counseled for 
unsatisfactory personal hygiene and several times for failure 
to report for formation or training.  There is no record of 
psychiatric evaluation.  She was subsequently 
administratively discharged from service because her 
inability to adapt socially or emotionally to the military 
due to a lack of self-discipline.  The veteran did not submit 
a statement in rebuttal.   

The service medical records show that in February 1980 the 
veteran was seen for uterine bleeding.  It was noted that she 
had been off birth control pills for five months. The pelvic 
examination was unremarkable.  There is no record of 
hospitalization.

After service, VA records disclose that in October 1994 the 
veteran gave a history of hospitalization for mental problems 
including post-traumatic stress disorder.  In January 1997, 
she complained nightmares and flashbacks.  In June 2001, the 
veteran complained she was sexual abused as a child and when 
she was in the military.  

On further evaluation in July 2001, history included sexual 
abuse as a child by a family member and a friend of the 
family, by several husbands, and by NCOs during basic 
training.  The identified problems included post-traumatic 
stress disorder.

On VA examination in October 2002, on essentially the same 
history as described above, the diagnosis was post-traumatic 
stress disorder.  On VA examination in December 2003, after a 
review of the record, the examiner found no evidence of a 
sexual assault during service, considering the incident of 
uterine bleeding without evidence of trauma or abnormal 
pathology, except for the bleeding, and the discipline and 
personal hygiene problems during service.  The examiner 
expressed the opinion that the diagnosis of post-traumatic 
stress disorder was more likely due to sexual abuse prior to 
service.  

In a statement, dated in January 2002, and in testimony in 
August 2005 and in May 2006, the veteran described being 
sexually assaulted by her Army recruiter before service and 
during basic training by two sergeants, by her first 
sergeant, by a group of "CID" guys, and by a male nurse 
while hospitalized at Fort Gordon.  

Analysis 

As the veteran's claim is based on in-service sexual 
assaults, her statements and testimony alone are insufficient 
to establish that the assaults occurred to support the 
diagnosis of post-traumatic stress disorder due to an in-
service stressor. 

As for credible supporting evidence of the assaults, the 
service personnel and medical records do not document a 
sexual assault, a hospitalization, or psychiatric evaluation.  
As for credible supporting from other sources, a VA examiner 
did not find that the incidents of discipline and personal 
hygiene problems and of uterine bleeding were evidence that a 
sexual assault had occurred.  

In the absence of credible supporting evidence of an assault 
in the service records or from sources other than the 
veteran's service records, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


